In The

                          Court of Appeals

             Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-22-00026-CV
                          __________________


                  IN THE INTEREST OF Z.C.R.M.

__________________________________________________________________

            On Appeal from the 317th District Court
                    Jefferson County, Texas
                    Trial Cause No. C-234,693
__________________________________________________________________

                     MEMORANDUM OPINION

     In this appeal from an order in a suit affecting the parent-child

relationship, Z.C.R.M.’s father, Mark, complains the trial court abused

its discretion by restricting Mark’s possessory rights “more severely than

necessary to protect the child’s best interest.” In a second issue, Mark

argues the trial court erred by restricting his “possession and access to




                                    1
the child by reasons that are not supported by sufficient evidence on the

record.” 1 Finding no error, we will affirm.

                                Background

      In March 2019, a then ten-month-old Z.C.R.M., Zeke, was

hospitalized and treated for a broken jaw that he suffered while in his

mother’s care. In April, the Department of Family and Protective

Services filed a “Petition for Protection of a Child, For Conservatorship,

and for Termination in Suit Affecting the Parent-Child Relationship,”

alleging Zeke faced “an immediate danger to [his] physical health or

safety,” or had “been the victim . . . of neglect or . . . abuse.” In paragraph

thirteen of the form petition, the Department asked the trial court to

name the Department as Zeke’s permanent managing conservator if Zeke

could not be reunified with one of his parents, or if he could not be

permanently placed with a relative or some other suitable person.

      The same day the Department filed its petition, the trial court

signed an order authorizing the Department to take Zeke into its custody.

In the order, the trial court named the Department as Zeke’s temporary


      1To protect the identity of the minor, we use pseudonyms to refer to
the minor, to members of his family, and to the foster parents. See Tex.
R. App. P. 9.8(b)(2).
                                      2
managing conservator. The affidavit supporting the removal, signed by a

caseworker employed by the Department, reflects the hospital where

Zeke was examined determined that Zeke had a fractured jaw, suffered

fractures to two of his ribs, which had already healed, and had fractures

that were healing in both of his shins. During the hearing on the

emergency petition, the Department’s attorney told the trial court the

Department had no reason to suspect that Mark had any involvement in

causing the injuries Zeke suffered that the caseworker listed in the

affidavit the Department filed to support its emergency petition seeking

temporary custody of Zeke.

     Later that month, the trial court conducted a full adversary

hearing. During the hearing, Zeke’s father, Mark, testified he had only

seen Zeke once, just after Christmas in 2018. 2 Following the hearing, the

trial court signed an order requiring Zeke’s mother and Mark to follow

family service plans. 3 The following week, Mark agreed to the




     2In the trial, however, we note that Mark testified he had seen Zeke
three times before the Department removed him from his mother’s home.
     3See Tex. Fam. Code Ann. § 263.106 (Court Implementation of

Service Plan). The order reflects the trial court indicated it would
consider placing Zeke with Mark in his home following the results of an
inspection by the Department of Mark’s home.
                                    3
Department’s proposal that he have supervised visitation with Zeke,

rules which gave him the right to see Zeke one hour a week at a

Department office under the supervision of a member of the

Department’s staff.

     After signing the agreement, Mark began working on the various

requirements of his family service plan. In March 2020, Governor Abbott

declared a state of disaster due to the imminent threat of the Covid-19

pandemic, which delayed the trial court’s ability to dispose of the case

within one year of the date the Department filed suit. And in March 2020,

Zeke’s foster parents, Tina and Ray, filed a Petition in Intervention,

alleging Mark’s parent-child relationship with Zeke should be terminated

on four grounds: (1) he left the child alone without support; (2) conduct

endangerment; (3) condition endangerment; (4) failed to support Zeke

after contumaciously refusing to submit to a reasonable and lawful order

of a court under Subchapter D, Chapter 261. 4

     In November 2021—on the morning the case was to be heard by the

jury—Mark testified and asked the court to enter the settlement

agreement he reached with all parties naming him as Zeke’s possessory


     4See   Tex. Fam. Code Ann. § 161.001(b)(1)(C), (D),(E), and (I).
                                   4
conservator, explaining that he understood that by going forward with

the trial the jury might decide to terminate his parental rights to Zeke.

Mark also acknowledged during the settlement hearing that he

understood he remained obligated to support Zeke as Zeke’s possessory

conservator. For their part, Tina and Ray testified they agreed to the

settlement’s terms, which named them as Zeke’s permanent managing

conservators with Mark as Zeke’s possessory conservator. All parties

acknowledged they understood the trial court would conduct a bench trial

to resolve the remaining issues that were left on questions about Mark’s

visitation. After the parties announced the agreement, the witnesses

explained they understood and agreed to the settlement’s terms, the trial

court announced the court would approve the agreement, appointed Tina

and Ray as Zeke’s sole managing conservators, and appointed Mark as

Zeke’s possessory conservator.

     After the trial court dismissed the jury, the trial court conducted an

evidentiary hearing to resolve the remaining issues, which concerned the

conditions (if any) under which the trial court would require Mark to

exercise his possessory rights. The issues the parties tried to the court

focused on whether Mark should have unsupervised visitation with Zeke.


                                    5
     Four witnesses testified in the hearing and expressed the opinion

that Mark’s visits should remain supervised, explaining that Zeke and

Mark did not yet have a bond. These witnesses were (1) the Child

Protective Services Supervisor in charge of Zeke’s case, (2) the licensed

professional counselor who observed Zeke and Mark during ten of their

supervised visits, (3) Tina, and (4) Ray. Mark was the only witness who

testified that he and Zeke have a bond. When Mark’s attorney asked

Mark “[d]o you feel like you have a bond with your child[,] Mark

responded: “Yes, I do.”

     Two months after the hearing, the trial court signed a final order,

which addresses Mark’s rights. In the final order, the trial court

terminated mother’s parent-child relationship with Zeke, named Tina

and Ray as Zeke’s sole managing conservators, and appointed Mark as

Zeke’s possessory conservator. In the brief that Mark filed to support his

appeal, he argues in two issues that the trial court abused its discretion

in ordering supervised visitation. The trial court, when explaining why it

decided to require supervised visitation, stated in its order that

     . . . credible evidence has been presented that the
     psychological situation, cognitive weakness, lack of parenting
     ability, lack of relationship with the child, and lack of


                                    6
     adequate bond between [Mark] and the child necessitates that
     his periods of possession be restricted. 5

     After the trial court signed the order, Mark asked the trial court to

provide the parties with written findings. When the trial court did so, the

trial court noted that the licensed professional counselor who testified in

the trial observed Mark and Zeke during their sessions and expressed

her opinion that they lacked a bond. The licensed professional counselor

also observed that Mark had “been absent from Zeke’s life” before the

Department took Zeke into custody. Based on the testimony of the

witnesses and evidence presented to the court in the proceedings, the

trial court found that Mark “failed to bond with the child during the

pendency of the case.”

     On appeal, Mark argues the supervised possession order is more

restrictive than necessary to protect Zeke’s best interest and the

restrictions on his rights of possession and access to Zeke lack sufficient

support in the record.




     5Under  the order, Mark may see Zeke in supervised visits every
other Sunday and every other Thursday for two hours, and on additional
days at times “mutually agreed to in advance by the parties.”
                                   7
                           Standard of Review

      “In family law cases, the traditional sufficiency standard of review

overlaps with the abuse of discretion standard; thus, legal and factual

sufficiency are not independent grounds of error but are relevant factors

in assessing whether the trial court had sufficient evidence to exercise its

discretion.” 6 And since trial courts have wide latitude in deciding issues

that serves the child’s best interest when it involves matters like custody,

control, possession, and visitation, the decision the trial court made is

reviewed on appeal for abuse of discretion. 7 A trial court abuses its

discretion when it acts arbitrarily or without reference to any guiding

rules or principles. 8

      In reviewing the trial court’s ruling, we note the Legislature placed

the focus on the child’s best interest in resolving suits filed by parties

that affect the parent-child relationship. 9 In evaluating the trial court’s




      6Inre E.R.A., No. 09-20-00042-CV, 2021 Tex. App. LEXIS 2026, at
*11 (Tex. App.—Beaumont Mar. 18, 2021, no pet.) (mem. op.).
      7See In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007); In the Interest of

T.G., No. 09-16-00250-CV, 2016 Tex. App. LEXIS 12996, at *13 (Tex.
App.—Beaumont Dec. 8, 2016, no pet.) (mem. op.).
      8Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42

(Tex. 1985); In re E.R.A., 2021 Tex. App. LEXIS 2026, at *11.
      9Tex. Fam. Code Ann. § 153.002.

                                     8
best-interest finding, we look to the non-exclusive list of factors the Texas

Supreme Court identified in Holley v. Adams. 10 We also note the terms

of an order restricting a parent’s right to possession or access “may not

exceed those that are required to protect the best interest of the child.”11

                                 Analysis

     The question we must decide to resolve Mark’s issues is whether

the trial court abused its discretion by finding it was in Zeke’s best

interest for his visits to be supervised given that the trial court made its

decision when Zeke was not yet three-years-old when the order was

signed.




     10In  Holley, the Texas Supreme Court used the following non-
exclusive factors to review a court’s best-interest finding:
     • the child’s desires;
     • the child’s emotional and physical needs, now and in the future;
     • the emotional and physical danger to the child, now and in the
     future;
     • the parenting abilities of the parties seeking custody;
     • the programs available to assist the party seeking custody;
     • the plans for the child by the parties seeking custody;
     • the stability of the home or the proposed placement;
     • the parent’s acts or omissions that reveal the existing parent-
     child relationship is improper; and
     • any excuse for the parent’s acts or omission.
Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
     11Tex. Fam. Code. Ann. § 153.193.

                                     9
     During the hearing, the trial court heard testimony from several

witnesses who said that Zeke had been abused by a man when Zeke lived

with Zeke’s mother. The CPS supervisor assigned to Zeke’s case testified

in the hearing that she noticed Zeke cried when Mark saw Zeke when

Mark he was carrying out the requirements of his court-ordered family

service plan. Zeke was apparently uncomfortable with others, including

Mark, because according to the CPS supervisor Zeke “didn’t feel

comfortable with . . . people that he didn’t have a relationship with. [Zeke]

just had security issues and didn’t feel comfortable with various people,

which included CPS at that time.” According to the CPS supervisor, there

was not a bond established between Mark and Zeke, and she thought it

best that Mark’s visits be supervised until Zeke becomes comfortable

with Mark.

     Tina and Ray testified they began taking care of Zeke when he was

ten-months old. They explained that he still had signs of injury from

being abused when he was placed in their home. Tina testified: “I just

don’t understand why [Zeke] has not bonded with [Mark], and it could be.

I just don’t understand there’s no bond. We have—he bonds with

caseworkers. He bonded with his lawyer. It’s just no bonding.” Tina


                                     10
testified she and Ray worked with CPS so that Zeke could bond with

Mark; however, she described Mark’s response to her efforts as

“lackadaisical” explaining that Mark did not seem excited about spending

more time with Zeke. And when Mark came for an additional visit on one

occasion on Zeke’s first birthday, she noticed that Mark failed to focus on

Zeke when he was there. According to Tina, when Zeke did visit with

Mark, Zeke had bad dreams at night when Mark left, and on occasion

Zeke became angry when he was in school and fought with other children.

     Mark, however, testified that he did have a bond with Zeke. Yet

Mark agreed that Zeke also had bonded with Tina and Ray in a healthy

way. Mark also expressed gratitude for the fact that Tina and Ray had

been willing to parent his child.

     The record contains conflicting evidence on the question of whether

Mark’s visits with Zeke should be supervised. Under Texas law, the trial

court was obligated to “render an order appropriate under the

circumstances for possession of a child less than three years of age” given

Zeke’s age when the hearing occurred. 12 And as the court of continuing




     12SeeTex. Fam. Code Ann. § 153.253 (Standard Possession Order
Inappropriate or Unworkable).
                               11
exclusive jurisdiction, the trial court could modify the order on a future

date, which Mark acknowledged in the settlement hearing before

approving the settlement Mark made on the issue of possession (but not

access). 13

      The five witnesses who testified in the hearing addressed many of

the factors described in Holley, focusing on Zeke’s emotional needs, the

parenting abilities of Tina, Ray, and Mark, the stability of Zeke’s

placement, the role Mark played in the failure to bond, and the excuse

Mark offered to explain any alleged deficiencies in his bond with Zeke.14

The trial court’s conclusion requiring Mark’s visits with Zeke to be

supervised is reasonable given Zeke’s age, his past history, and the

evidence addressing the remaining Holley factors the evidence addressed

during the hearing. 15




      13See  Tex. Fam. Code Ann. § 161.001. During the settlement
hearing, Mark’s attorney asked Mark: “Q: Do you understand that with
you still in this child’s life at future dates you could attempt to modify
this court order with [Tina and Ray]?” Mark answered: “Yes.”
      14Holley, 544 S.W.2d at 371-72.
      15See In re E.R.A., 2021 Tex. App. LEXIS 2026, at *11.



                                   12
                                Conclusion

     Since the access order the trial court rendered is appropriate under

the circumstances for a child less than three-years-of-age, we overrule

Mark’s issues. The trial court’s final order is

     AFFIRMED.

                                                  _________________________
                                                       HOLLIS HORTON
                                                            Justice

Submitted on June 21, 2022
Opinion Delivered July 14, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                    13